COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  In the Matter of the Marriage of Spencer        §             No.08-22-00016-CV
  Harrison Cote and Dawn Jannise Cote and
  in the Interest of K.G.C., a Child,             §               Appeal from the

                       Appellant.                 §              85th District Court

                                                  §           of Brazos County, Texas

                                                  §          (TC# 21-000669-CVD-85)

                                             §
                                           ORDER

       The Court GRANTS the Appellee/Cross Appellant Spencer Harrison Cote’s second motion

for extension of time within which to file the Reporters Record until March 18, 2022. NO

FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE REPORTERS RECORD

WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Ms. Debbie Reed, Court Reporter for the 85th District Court,

prepare the reporter’s record and forward the same to this Court on or before March 18, 2022.

       IT IS SO ORDERED this 17th day of February, 2022.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.